Citation Nr: 1544515	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-43 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014 and September 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the March 2015 Board remand for a VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2015, the Veteran was afforded a VA examination to determine the severity of his pseudofolliculitis barbae.  The VA examiner noted that the Veteran had facial scarring due to his pseudofolliculitis barbae.  However, the VA examiner did not provide an evaluation for the Veteran's scarring.  The applicable rating criteria instruct that a Veteran may be rated under the relevant Diagnostic Codes for scars or for disfigurement of the head, neck, and face depending on the predominant disability.  See 38 C.F.R. § 4.118. Diagnostic Code 7806 (2015).  The Board finds that the July 2015 VA examination is inadequate as it did not provide an evaluation for the Veteran's scars. 

Accordingly, the case is REMANDED for the following actions:

1.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected skin disability.   All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected pseudofolliculitis barbae.  In particular, the examiner should:

A)  Provide an opinion regarding what percentage of the Veteran's exposed skin is affected by his skin disability when it is active and during a flare up.  

B)  Discuss whether the Veteran is prescribed or has been prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for the treatment of his skin disability and, if so, the frequency and duration of their use.

C)  Evaluate the severity of the Veteran's scars associated with his service-connected skin disability.  All indicated tests and studies shall be conducted.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




